Citation Nr: 1705511	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for dental condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in St. Petersburg, Florida.

In December 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In April 2014 this appeal was remanded in order to obtain VA medical records for emergency dental treatment in 2013, and in the event they showed a compensable dental disability, to then obtain a VA addendum opinion regarding whether there is an additional disability, with the proximate cause of the additional disability as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or whether the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2016).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014), 38 C.F.R. §§ 3.381,
4.150 (2016).

The Veteran was provided a VA examination in October 2009.  The examiner described some of the remedial dental treatment the Veteran received from VA while he was enrolled in the vocational rehabilitation program.  The examiner ultimately rendered a diagnosis of moderate to severe periodontal disease with maxillary and mandibular bone loss and missing teeth.  Further the examiner found that the Veteran demonstrated a normal range of motion, no impairment of function due to the loss of motion, and no masticatory function loss.  There was no radiographic evidence of traumatic bone loss.  The examiner opined that all of the bone loss associated with the Veteran's maxilla and mandible was due to periodontal disease.  

At his December 2013 hearing the Veteran described receiving emergency dental treatment.  In April 2014 the Bord remanded the claim in order to obtain records of the emergency dental treatment.  

On remand, VA treatment note from June 20, 2013, shows that the Veteran was diagnosed as having periodontitis and "other" osteolytic lesion in the right mandible.  It is unclear from the treatment note whether the osteolytic lesion is bone loss of the right mandible due to trauma or osteomyelitis, or if it results from the alveolar process or periodontal disease.  The Board is not qualified to make this medical determination; however, it must be determined whether there is a disabling dental condition for compensation purposes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, remand to obtain a VA dental opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  A supplemental opinion must be obtained from the October 2009 VA examiner or an appropriate substitute.  The Veteran's claim file (to include VBMS and Virtual VA records) must be made available to and reviewed by the examiner.  After reviewing the claims file, the examiner is requested to provide an opinion as to the following:

Provide an opinion as to whether there is bone loss of the maxilla or mandible due to trauma to include whether the osteolytic lesion is bone loss of the right mandible due to trauma or osteomyelitis, or if it results from the alveolar process or periodontal disease. 

If there is bone loss due to trauma or osteomyelitis, as opposed to the alveolar process or periodontal disease, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the dental treatment the Veteran received while he was enrolled in the vocational rehabilitation program resulted in additional disability.

If this treatment resulted in additional disability or disabilities, the examiner is then asked to answer the following: 

Is it at least as likely as not (50 percent probability or more) that the proximate cause of any found additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing the dental treatment while he was enrolled in the vocational rehabilitation program? 

OR

Is it at least as likely as not (50 percent probability or more) that the proximate cause of any disability was due to an event not reasonably foreseeable?

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; OR, VA furnished the treatment without the Veteran's informed consent.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

A complete rationale for all opinions must be provided.

2.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




